PER CURIAM.
This was an action for specific performance of a contract for the sale of land. Defendant prevailed and was awarded attorney’s fees. Plaintiff appeals. We affirm.
As to attorney’s fees, we affirm upon authority of Sousa v. Palumbo, 426 So.2d 1072 (Fla. 4th DCA 1983). We acknowledge that a contra view is expressed in Leitman v. Boone, 439 So.2d 318 (Fla. 3d DCA 1983). Thus, the two cases are in conflict.
AFFIRMED.
HURLEY and WALDEN, JJ., and NORRIS, WILLIAM A., Jr., Associate Judge, concur.